DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending as filed in the 12/19/2018 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 03/19/2019 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1108419B1 (published 06/20/2001). 
EP1108419B1 teaches a composition comprising hesperetin for protecting the skin from the adverse effects of environmental aggressors, including smoke, smog, ozone, and atmospheric pollutants (claim 1), anticipating present claims 1-3. EP1108419B1 describes hesperetin compositions for use in ameliorating or preventing damage to keratinous tissue, such as skin, hair, and nails. ([0001],[0010],[0015]). EP1108419B1 describes hesperetin compositions as suitable to nourish and fortify the skin and improve the skin’s appearance, including dry skin and sun damaged skin, anticipating claims 4-6. ([0015]). Low air humidity contributes to dry skin, thus, the hesperetin compositions described in EP1108419B1 would be suitable in treating discomfort and damage induced by low air humidity. EP1108419B1 asserts that the hesperetin compositions may include a pharmaceutically acceptable carrier, excipient, or diluent. (p. 11). WO2011058423A2 teaches that hesperetin is extracted from Deschampsia antarctica (p. 6, Figure 38, claim 25) indicating that hesperetin is a Deschampsia Antarctica extract. 








35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013084193A2 (published 06/13/2013), US6337320B1 (01/08/2002), and Pai, et al., Indian Dermatol. Online J., 5:1 (2012)
WO2013084193A2 teaches a Deschampsia antarctica extract for treating UV skin damage (p. 19, l.24-p. 20, l.7; claims 4, 6, 7) with significant antioxidant activity (p. 24). WO2013084193A2 teaches that the Deschampsia antacrcitca extract may be in the form of a cream, paste, or gel. (p. 4, ll. 1-2; claim 7). 
Skin damage caused by UV radiation, like that caused by other environmental triggers, results from the release of free radicals, which is known to be treatable with antioxidants.  US6337320B1 teaches that damage occurs to the skin through release of free radicals upon exposure to UV, atmospheric oxygen and ozone, smog, smoke, and other pollutants (col. 1, ll.16-27) and that cutaneously applied antioxidants reduce damage caused by these free radicals (col. 4, ll.11-14; col. 7, ll.8-12). Similarly, Pai teaches that antioxidants neutralize free radicals produced by environmental factors such as UV, cigarette smoke, and air pollutants, thereby preventing cellular damage. (Abstract, pp. 3-6).
It would be obvious to use the Deschampsia antarctica extract of WO2013084193A2 with its significant antioxidant activity, in treating skin damage resulting from environmental triggers causing the release of free radicals, because Deschampsia antarctica extract is already known to be antioxidant and treat UV skin damage, known to result from release of free radicals. 


Conclusion
Claims 1-6 are pending.
Claims 1-6 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655